BILL LOCKYER Attorney General ROBERT L. MUKAI Deputy Attorney General
THE HONORABLE DEDE ALPERT, MEMBER OF THE STATE SENATE, has requested an opinion on the following question:
May money deposited in the San Diego-Coronado Toll Bridge Revenue Fund prior to March 26, 1992, that was appropriated for specified allocations in 1994, be deposited in the Toll Bridge Seismic Retrofit Account in the State Transportation Fund?
                               CONCLUSION
Money deposited in the San Diego-Coronado Toll Bridge Revenue Fund prior to March 26, 1992, that was appropriated for specified allocations in 1994, may not be deposited in the Toll Bridge Seismic Retrofit Account in the State Transportation Fund.
                                ANALYSIS
The Coronado Bridge, officially known as the San Diego-Coronado Bridge, spans a portion of San Diego Bay and connects the cities of San Diego and Coronado. It is owned by the state, and the tolls generated by its use are imposed by the San Diego Association of Governments ("SANDAG") and deposited in the San Diego-Coronado Toll Bridge Revenue Fund ("Fund"). (Sts.  Hy. Code, §§30796-30796.10.)1
The question presented for resolution concerns money that was deposited in the Fund prior to March 26, 1992, and appropriated for specified allocations in 1994. May such money be used now to help seismic retrofit the bridge? We conclude that it may not be so used.
The two statutes requiring our analysis and interpretation are sections30796.7 and 30796.9. In relevant part section 30796.7 states:
    "(a) Notwithstanding any other provision of law, the San Diego Association of Governments, on behalf of the state, may impose a toll on vehicles crossing the San Diego-Coronado Bridge. The toll shall be established by the association after conducting at least one public hearing.
    ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    "(c)(1) The revenues from any tolls imposed on the bridge shall be used first for expenses related to the collection of tolls, including, but not limited to, the installation and operation of an automated toll collection system, if that system is installed by the association, and operation of the bridge, including, but not limited to, reimbursement for any operating and retrofitting costs and, second, for improvements to the bridge and its approaches. Tolls shall be established at an amount which will generate revenue sufficient to meet the requirements set forth in this paragraph, as determined by the department. Maintenance of the bridge shall be funded by the state under Section  188.4.
    "(2) The revenues from any tolls imposed on the bridge may also be used for costs incurred by the San Diego Association of Governments in administering this section and for any of the following:
    "(A) Transportation services that either increase the capacity of the bridge and its approaches or reduce the demand for travel in the transportation corridor that includes the bridge.
    "(B) Alternative forms of transportation, within the transportation corridor that includes the bridge, that reduce congestion and air pollution, including but not limited to, ferry service and public transit.
    "(C) Capital improvements and related expenditures within the transportation corridor for construction and maintenance of bikeways.
    ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    "(e) All money deposited in the San Diego-Coronado Toll Bridge Revenue Fund prior to March 26, 1992, and not expended, encumbered, or programmed before January 1, 1994, is appropriated to the Controller for allocation to the San Diego Association of Governments for the purposes of paragraph (2) of subdivision (c).
    ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."
Section 30796.9 provides:
    "(a) The San Diego Association of Governments shall deposit thirty-three million dollars ($33,000,000) in the Toll Bridge Seismic Retrofit Account in the State Transportation Fund.
    ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    "(d) Of the thirty-three million dollars ($33,000,000) in local funds to be paid by the San Diego Association of Governments as the local toll authority for the San Diego-Coronado Bridge, not less than ten million dollars ($10,000,000) shall be paid from local toll revenue reserve funds. The balance of funds shall be paid from toll revenue bonds, as specified in Section  30796.10, supported by toll revenue. . . ."
In construing these two statutes, we may apply well recognized principles of statutory interpretation. We are directed to "ascertain the interest of the Legislature so as to effectuate the purpose of the law." (DuBois v. Workers' Comp. Appeals Bd. (1993) 5 Cal.4th 382, 387.) "The words of the statute are the starting point." (Wilcox v. Birtwhistle (1999) 21 Cal.4th 973, 977.) "If the language is clear and unambiguous, there is no need for construction. . . ." (Lungren v. Deukmejian (1988)45 Cal.3d 727, 735.) Finally, "`[w]ords must be construed in context, and statutes must be harmonized, both internally and with each other, to the extent possible.'" (Woods v. Young (1991) 53 Cal.3d 315, 323.)
Applying these rules of construction, we find that sections30796.7 and 30796.9 are both clear and unambiguous in their terms, and the language of each may be easily harmonized. First, the Legislature has directed that the money deposited in the Fund prior to March 26, 1992 (and not expended, encumbered or programmed before January 1, 1994) is to be used by SANDAG for specified purposes. (§ 30796.7, subd. (e).)2 These specified purposes do not include seismic retrofitting (§30796.7, subd. (c)(2)), which is funded in part pursuant to a different statutory provision (§ 30796.7, subd. (c)(1)). Accordingly, under the terms of subdivision (e) of section30796.7, the money deposited in the Fund prior to March 26, 1992, is unavailable for seismic retrofitting of the bridge.
We are informed by SANDAG that approximately $11 million was deposited in the Fund prior to March 26, 1992, and not expended, encumbered, or programmed before January 1, 1994, but has since been spent, along with an additional $5 million, for the purposes specified in subdivision (c)(2) of section 30796.7. The City of Coronado disputes whether the $11 million deposited into the Fund prior to March 26, 1992, was part of the $16 million spent by SANDAG on the transportation services, alternative forms of transportation, and capital improvements specified in subdivision (c)(2) of section 30796.7. We do not resolve this factual dispute. (66 Ops.Cal.Atty.Gen. Foreword, p. III (1983).)
With respect to the directives of section 30796.9, we are informed that tolls generated since March 26, 1992, have amounted to approximately $48 million. Approximately $33 million in toll revenue reserve funds will be on deposit as of July 1, 2000. From that amount, the Legislature has directed SANDAG to spend $10 million or more on the seismic retrofitting of the bridge. (§ 30796.9, subd. (d).) Whatever sum is not derived from toll revenue reserve funds to comply with the directive of section 30796.9, subdivision (a), is to be generated by the issuance of revenue bonds. (§ 30796.9, subd. (d).)
Our construction of sections 30796.7 and30796.9 harmonizes the Legislature's apparent intent in enacting both statutes. The language of each is clear and must be given effect. We find no basis for departing from the plain meaning of the terms employed by the Legislature in these two statutes.
In answer to the question presented, therefore, we conclude that money deposited in the Fund prior to March 26, 1992, that was appropriated for specified allocations in 1994, may not be deposited in the Toll Bridge Seismic Retrofit Account in the State Transportation Fund.
1 All references hereafter to the Streets and Highways Code are by section number only.
2 The "March 26, 1992" date refers to when the toll collecting function with respect to the Coronado Bridge was transferred by the Legislature from the California Transportation Commission to SANDAG. (Stats. 1992, ch. 20.)